NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JOSHUA ZEIGLER, DOC #S05621,              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-4770
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed July 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Edward Nicholas, Judge.

Joshua Zeigler, pro se.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.